Hays Street Bridge /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 10, 2015

                                      No. 04-14-00886-CV

                              CITY OF SAN ANTONIO, et. al.,
                                       Appellant

                                                v.

                HAYS STREET BRIDGE RESTORATION GROUP, et. al.,
                                  Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-19589
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
       On February 2, 2015, this court issued an order incorrectly identifying this appeal as
accelerated and ordering Luis Duran to file the reporter’s record no later than March 3, 2015. See
TEX. R. APP. P. 35.1(b).
         We also note that on February 2, 2015, court reporter Glyn E. Poage filed a notification
of late record indicating that he had not received payment for the preparation of the record.
        Because this case has been referred to mediation, both Luis Duran and Glyn Poage are
hereby notified that all appellate deadlines in this matter have been suspended until further
notification by this court.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court